DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed March 17, 2021 has been entered. Claims 1-20 remain pending in the application with claims 1-2, 10-12, and 15-16 are amended, claims 6-9 and 13-15 are withdrawn, and a claims 17-20 newly added. Applicant’s amendments to the claim objection and to claims have overcome the objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 22, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanai (US 20130218185) in view Komiya et al. (US 20170095262).
Regarding Claim 1, Sanai discloses a medical tubing member (81, 91) for use in a medical system that allows fluid to flow between an inside and outside of a subject ([0084]-[0086], liquid supply to the body) comprising: 
a first tubing member (external liquid supply tube 95) configured to be arranged outside the subject, and configured to be connected to a first tubular line disposed in an endoscope (Figs.4 and 8, [0074]-[0077], an external liquid supply tube (an external tube) 95 is connected to the second liquid supply tube member 93), 
which is to be inserted into the subject, and to supply the fluid from the outside of the subject to the inside of the subject via the endoscope (Figs.4 and 8, [0074]-[0077], an external liquid supply tube (an external tube) 95 is connected to the second liquid supply tube member 93 which is connected to the first liquid supply tube member 91 extended to the outside of the treatment unit 3); 
a second tubing member (an external suction tube (an external tube) 85) configured to be arranged outside the subject, and configured to be connected to a second tubular line disposed in the endoscope (Figs.4 and 8, [0070]-[0073], an external suction supply tube (an external tube) 85 is connected to the second suction tube member 83) 
and to discharge the fluid from the inside of the subject to the outside of the subject via the endoscope (Figs.4 and 8, [0070]-[0073], an external suction supply tube (an external tube) 85 is connected to the second suction tube member 83 which is connected to the first suction tube member 81 extended to the outside of the treatment unit 3).

Komiya et al. teach wherein the second tubing member (Fig.4, suction tube 52) is disposed inside the first tubing member (Fig.4, liquid feed tube 51); 
and a connector (Fig.5, conduit unit 50) that includes a first connection opening (Fig.5, liquid feed tube 73 is connectable to the connection mouthpiece 67) and a second connection opening (Fig.5, external suction tube 75 is connectable to the connection mouthpiece 68), the first connection opening being a first width that is different from a second width of the second connection opening (Fig.5, shows different size).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanai to have wherein the second tubing member is disposed inside the first tubing member; and a connector that includes a first connection opening and a second connection opening, the first connection opening being a first width that is different from a second width of the second connection opening as taught by Komiya et al. in order to use a conduit unit detachably coupled to a holding unit of a probe and detachably connected to a liquid feed tube/suction tube in combination with differently sized suction and feed connection mouthpieces (Figs.5 and 7), to easily deal with clogs when clogging occurs. ([0063]-[0066], [0098] of Komiya et al.).  The modified device of Sanai in view of Komiya et al. will hereinafter be referred to as the modified device of Sanai and Komiya et al.
Regarding Claim 2, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, and Sanai teaches wherein the connector is configured (Figs.4 and 8, 26) to permit connection of the first tubing member to the first tubular line (91) (Figs.4 and 8, the second liquid supply tube member 93 connecting an external tube 95 and the first liquid supply tube member 91) and also connection of the second tubing member (Figs.4 and 8, 83) to the second tubular line (Figs.4 and 8, the second suction member 83 connecting an external suction tube 85 and the first suction tube member 81).
Regarding Claim 3, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, and Sanai teaches wherein the first tubing member (external liquid supply tube 95) is at an end thereof in communication with a device that supplies the fluid to the inside of the subject (Figs.1, 4 and 8, [0074]-[0077], a liquid supply unit 97 connected external liquid supply tube), 
and also is at an opposite end thereof in communication with the first tubular line disposed in the endoscope to be inserted into the subject (Figs. 4 and 8, [0074]-[0077], a liquid supply unit 97 connected to an external liquid supply tube (an external tube) 95 connected to the second liquid supply tube member 93 which is connected to the first liquid supply tube member 91 extended to the outside of the treatment unit 3), 
and the second tubing member (an external suction tube (an external tube) 85) is at an end thereof in communication with a device that discharges the fluid from (Figs.1, 4 and 8, [0070]-[0073], the external suction tube 85 is connected to a suction unit (aspiration unit) 87), 
and also is at an opposite end thereof in communication with the second tubular line disposed in the endoscope to be inserted into the subject (Figs.4 and 8, [0070]-[0073], a suction unit (aspiration unit) 87 connected to an external suction supply tube (an external tube) 85 connected to the second suction tube member 83 which is connected to the first suction tube member 81 extended to the outside of the treatment unit 3).
Regarding Claim 5, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, and Komiya et al. teaches wherein the first tubing member and the second tubing member are configured in a state that no wall is used in common (Fig.4, shows a liquid feed tube 51 and a suction tube 52 separated).
Regarding Claim 17, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, and Komiya et al. teach wherein the first connection opening (Fig.5, liquid feed tube 73 is connectable to the connection mouthpiece 67) is configured to connect to a first connection portion on an endoscope and the second connection opening (Fig.5, external suction tube 75 is connectable to the connection mouthpiece 68) is configured to connect to a second connection portion on the endoscope (Fig.5, shows connections).  
Regarding Claim 18, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 17, and Komiya et al. teach wherein the first connection opening has an inner diameter that is equal to an outer  (Fig.5, [0064]-[0065] a connection mouthpiece (liquid feed mouthpiece) 67 and a connection mouthpiece (suction mouthpiece) 68 are fixed to the tube fixing member 63 (shows different size)).
Regarding Claim 19, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 17, and Komiya et al. teach wherein the second connection opening has an inner diameter that is equal to an outer diameter of the second connection portion (Fig.5, [0064]-[0065] a connection mouthpiece (liquid feed mouthpiece) 67 and a connection mouthpiece (suction mouthpiece) 68 are fixed to the tube fixing member 63 (shows different size)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanai (US 20130218185) in view of Komiya et al. (US 20170095262) and in further view of Kasuya (US 20140371667).
Regarding Claim 4, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 3, but does not teach the medical system including a circulation device having a pump configured to allow circulation of the fluid between the inside and outside of the subject via the endoscope, the first tubing member is configured to form a part of a flow passage through which the fluid is supplied to the inside of the subject by the pump of the circulation device, and the second tubing member is configured to form a part of a flow passage through which the fluid is discharged to the outside of the subject by the pump of the circulation device.  
Kasuya teaches the medical system (100) includes a circulation device (gas delivery system 102a, 100a) having a pump ([0084], vacuum pump such as a peristaltic pump or a rotary pump) configured to allow circulation of the fluid between ([0086]-[0088], control unit 13 controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a),
the first tubing member is configured to form a part of a flow passage through which the fluid is supplied to the inside of the subject (Figs.6-8, [0050]-[0053], shows an inner tube 34 and outer tuber 33 connected from gas supply units 1a, 1b connected to one of the T-shaped adapter) by the pump of the circulation device ([0082]-[0084], a gas supply source 15 for supplying high-pressure gas),
and the second tubing member is configured to form a part of a flow passage through which the fluid is discharged to the outside of the subject (Fig.6, [0050], a tube linked to the suction unit 7a is connected to one of the opening portions of the T-shaped adapter 31) by the pump of the circulation device ([0084] the suction unit 7a is provided with a vacuum pump, in a gas delivery system 102a). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Sanai and Komiya et al. to have the medical system including a circulation device having a pump configured to allow circulation of the fluid between the inside and outside of the subject via the endoscope, the first tubing member is configured to form a part of a flow passage through which the fluid is supplied to the inside of the subject by the pump of the circulation device, and the second tubing member is configured to form a part of a flow passage through which the fluid is discharged to the outside of the subject by the pump .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanai (US 20130218185) in view of Komiya et al. (US 20170095262) and in further view of Garcia et al. (US 8125755).
Regarding Claim 10, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the first tubing member and second tubing member are each formed with a material having flexibility, and are configured to be formed so that they have mutually-different strengths to a stress applied externally. Garcia et al. teach wherein the first tubing member and second tubing member are each formed with a material having flexibility (col.1, lns.40-50, flexible inner and outer tubes), 
and are configured to be formed so that they have mutually-different strengths to a stress applied externally (col.5, lns.3-25, inner tube 102 and outer tube 104 may be roughly concentric in certain equilibrium and/or nonequilibrium states).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Sanai and Komiya et al. to have wherein the first tubing member and second tubing member are each formed with a material having flexibility, and are configured to be formed so that they have mutually-different strengths to a stress applied externally as taught by Garcia et al. in order to prevent from buckling or breaking when tubes are pressurized with fluid such as air or other gas or liquid (col.4, lns.43-55 and col.13, lns.63-col.14, lns.10 of Garcia et al.). The modified device of Sanai in view of Komiya et al. and in further view of 
	Regarding Claim 11, the modified device of Sanai, Komiya et al. and Garcia et al. teach the claimed invention as discussed above concerning claim 10, and Garcia et al. teach wherein the first tubing member is lower in the strength to the stress than the second tubing member (Figs.2a and 4b, shows thicker inner tube 102. Col.5, lns.63-col.6, lns.26, each scale-like strip 106 may be secured to the outer surface 103 of inner tube 102 providing resistance to the tensile stress).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanai (US 20130218185) in view of Komiya et al. (US 20170095262), in further view of Garcia et al. (US 8125755) and in further view of Geary et al. (US 4950259).
Regarding Claim 12, the modified device of Sanai, Komiya et al. and Garcia et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the second tubing member is lower in the strength to the stress than the first tubing member. Geary et al. teach wherein the second tubing member is lower in the strength to the stress than the first tubing member (col.4, lns.43-col.5, lns.4, wall of the outer tube is substantially thicker than the wall of the inner tube).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Sanai, Komiya et al. and Garcia et al. to have wherein the second tubing member is lower in the strength to the stress than the first tubing member. Geary et al. teach wherein the second tubing member is lower in the strength to the stress than the first tubing member as taught by .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US 20140371667) in view of Sanai (US 20130218185) and in further view of Komiya et al. (US 20170095262).
Regarding Claim 16, Kasuya discloses medical system (surgery system 100) comprising: an endoscope (endoscope 2), a light source (a light source device 9), a video processor (a video processor 10), a circulating tubing member (gas delivery system 100a, 102a), 
and a circulation device all of which configured to be attached to one another to perform treatment of an affected tissue of a body while controlling circulation of fluid between respective inside and outside of the body ([0086]-[0088], control unit 13 controls the gas supply unit 1a, the gas supply unit 1b, and the suction unit 7a so as to repeatedly perform supplying of gas by the gas supply unit 1a and the gas supply unit 1b, and aspiration by the suction unit 7a) 
and without and avoiding an oversupply of the fluid into the body during the treatment ([0082]-[0085], flow sensors 12a and 12b are sensors for detecting the flow rate/aspiration rate and quantity of gas supply, and solenoid valve 17 for regulating the flow rate). 
However, Kasuya does not teach a medical tubing member for use in the medical system that permits fluid to flow between the respective inside and outside of the body having a first tubing member configured to be arranged outside the body, and configured to connect to a first tubular line disposed in the endoscope, which is to be 
Sanai teaches a medical tubing member (external liquid supply tube 95) for use in the medical system that permits fluid to flow between the respective inside and outside of the body having a first tubing member (external liquid supply tube 95) configured to be arranged outside the body (Figs.4 and 8, [0074]-[0077], a liquid supply unit 97 connected external liquid supply tube (an external tube) 95), 
and configured to connect a first tubular line disposed in the endoscope (Figs.4 and 8, [0074]-[0077], an external liquid supply tube (an external tube) 95 is connected to the second liquid supply tube member 93),
which is to be inserted into the body, and to supply the fluid from the outside of the body to the inside of the body via the endoscope (Figs.4 and 8, [0074]-[0077], a liquid supply unit 97 connected external liquid supply tube (an external tube) 95 connected to the second liquid supply tube member 93 which is connected to the first liquid supply tube member 91 extended to the outside of the treatment unit 3)
	and a second tubing member (an external suction tube (an external tube) 85) configured to be arranged outside the body, and configured to connect to a second tubular line disposed in the endoscope (Figs.4 and 8, [0074]-[0077], an external liquid supply tube (an external tube) 95 is connected to the second liquid supply tube member 93) 
(Figs.4 and 8, [0070]-[0073], a suction unit (aspiration unit) 87 connected to an external suction supply tube (an external tube) 85 is connected to the second suction tube member 83 which is connected to the first suction tube member 81 extended to the outside of the treatment unit 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kasuya to have a medical tubing member for use in the medical system that permits fluid to flow between the respective inside and outside of the body having a first tubing member configured to be arranged outside the body, and configured to connect to a first tubular line disposed in the endoscope, which is to be inserted into the body, and to supply the fluid from the outside of the body to the inside of the body via the endoscope, and a second tubing member configured to be arranged outside the body, and configured to connect to a second tubular line disposed in the endoscope and to discharge the fluid from the inside of the body to the outside of the body via the endoscope as taught by Sanai in order provide the first/second tube members disposed without being removed the treatment unit, and the treatment unit enabling integrally disposing the first tube member/the second tube member for providing improvement of operability during the treatment ([0105]-[0107]-[0108] of Sanai). The modified device of Kasuya in view of Sanai will hereinafter be referred to as the modified device of Kasuya and Sanai.
The modified device of Kasuya and Sanai teach the medical system as discussed above, but does not teach wherein the second tubing member is disposed 
Komiya et al. teach wherein the second tubing member (Fig.4, suction tube 52) is disposed inside the first tubing member (Fig.4, liquid feed tube 51) and the first tubular line (Figs.1 and 5, liquid feed tube 73 is connectable to the connection mouthpiece 67) has a first width that is different (Figs.1 and 5, shows different size) from a second width of the second tubular line (Figs.1 and 5, external suction tube 75 is connectable to the connection mouthpiece 68).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kasuya and Sanai to have wherein the second tubing member is disposed inside the first tubing member and the first tubular line has a first width that is different from a second width of the second tubular line as taught by Komiya et al. in order to use a conduit unit detachably coupled to a holding unit of a probe and detachably connected to a liquid feed tube/suction tube in combination with differently sized suction and feed connection mouthpieces (Figs.5 and 7), to easily deal with clogs when clogging occurs. ([0063]-[0066], [0098] of Komiya et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sanai (US 20130218185) in view of Komiya et al. (US 20170095262) and further in view of Tonomura et al. (US 5601588).
Regarding Claim 20, the modified device of Sanai and Komiya et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein 
Tonomura et al. teach wherein the first connection opening includes an annular groove configured to receive an annular ring (Fig.2, groove-like fixing portion 23 for fixing an elastic O-ring 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Sanai and Komiya et al. to have wherein the first connection opening includes an annular groove configured to receive an annular ring as taught by Tonomura et al. in order to provide stopper means (col.3, lns.21-33 of Tonomura et al.).
Response to Amendment
Applicant’s arguments with respect to claims 1-5, 10-12 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140031627			Jacobs et al.
US 5810718				Akiba; Haruo et al.
US 5971917				Komi et al.
US 20190167301			Geisz
Jacobs et al. (US 20140031627) disclose a disposable tubing joint connector system which connects a tubing set and an endoscope. The connector embodiments disclosed herein include dual o-ring seals, in two separate channels, that enable an efficient and leak proof connection between two ports of an endoscope and corresponding flexible tubing.  (See figures and [0008]-[0009]).
Akiba et al. (US 5810718) disclose coupler structure for tube units of endoscopes functions to prevent a liquid, etc. remaining in aspiration tubes from adhering or penetrating to or into other tubes, and avoid increasing surplus cleaning and sterilizing works. Aspiration tubes have protruding lengths longer than those of air feeding tubes and water feeding tubes in couplers of an endoscope which is configured to couple a tube unit with a control section by way of a faucet joint and control rings.  (See figures 3-5 and abstract).
Komi et al. (US 5971917) disclose an endoscope having washing ports. The tube unit 263 is coupled with the control section 10C by fitting the fitting groove G over the annular convex portion F in the first coupler 264, and fitting the stopper members I into the returning sections 90 and 91. The tube unit 263 is connected to the solenoid valve unit 267 by connecting the aspirating tube 259B to the protruding tube 259C. The control ring used in the other embodiments may be made of a hard resin material and fit over the first coupler 264.  (See figures and summary).
Geiz (US 20190167301).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG HAM/Examiner, Art Unit 3795           

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795